DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2, is objected to because of the following informalities:  In claim 2, line 4, recites “a selected face” however should recite “the selected face”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Saito (US PGPUB 2013/0070973 A1).

As per claim 1, Saito discloses a facial authentication device (Saito, Figs. 1 and 9, and Fig. 27) comprising: 
at least one memory configured to store instructions (Saito, Fig. 27:1102); and 
at least one processor (Saito, Fig. 1:100 and Fig. 9:900) configured to execute the instructions to perform: 
detecting, from each of a plurality of face images including a target face (Saito, Fig. 1:101:102, Fig. 9:101:102 and paragraphs 42, 43 and 63), a plurality of face-feature-point candidates for at least one face feature point of the target face, by using a plurality of different methods (Saito, Fig. 1:103:104:105, Fig. 9:901:902:103and paragraphs 54, 55, 57 and 63, discloses “When three types of face feature point detecting techniques are retained, the technique selector 104 selects a face feature point detecting technique by using two types of resolution threshold values”); 
calculating a reliability degree of each of face images, from statistical information acquired based on the plurality of detected face-feature-point candidates (Saito, paragraph 53, 65, 66, and 67, discloses “On the other hand, the feature extractor 106 may perform higher-accuracy recognition processing by performing calculation based on video data by using plurality pieces of consecutive image data with respect to the same person”); and 
selecting, based on the calculated reliability degrees, from the plurality of face images, a face image to be used in authentication of the target face (Saito, Fig.1:108, Fig. 9:108, 
comparison with face feature information of each person stored in the person 
information managing unit 107”).

As per claim 2, Saito further discloses the facial authentication device according to claim 1, wherein the at least one processor is further configured to execute the instructions to perform: 
calculating, for a selected face image, based on the plurality of detected face-feature-point candidates, an integrated face feature point to be used in authentication of the target face (Saito, paragraphs 107 and 110).

As per claim 3, Saito further discloses the facial authentication device according to claim 1, wherein the at least one processor is further configured to execute the instructions to perform: 
calculating the reliability degree of each of the face images, from variance or standard deviation of positions of the plurality of face-feature-point candidates (Saito, paragraph 195, discloses standard deviation).

As per claim 5, Saito further discloses the facial authentication device according to claim 1, wherein the plurality of face images are consecutive face images constituting a moving image (Saito, paragraph 67, discloses consecutive image data).

As per claim 6, please see the analysis of claim 1.

As per claim 7, Saito discloses a non-transitory program recording medium that records a program causing a computer (Saito, paragraphs 206- 208, discloses computer program) to execute: 
For rest of the claim limitations please see the analysis of claim 1.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US PGPUB 2013/0070973 A1) and further in view of Sato (US PGPUB 2011/0103695 A1).

As per claim 4, Saito further discloses the facial authentication device according to claim 3, wherein, the at least one processor is further configured to execute the instructions to perform: 
Although Saito discloses when detecting a plurality of face-feature-point candidates for each of two or more face feature points, calculating the reliability degree of each of the face images (Saito, paragraph 53, 65, 66, and 67), however does not explicitly disclose reliability being calculated from an average of variance of positions of the plurality of face-feature-point candidates for each of the face feature points.
Sato discloses reliability being calculated from an average of variance of positions of the plurality of face-feature-point candidates for each of the face feature points (Sato, paragraph 131, discloses average of variance of positions of the plurality of face-feature-point candidates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saito teachings by calculating a reliability of the face, as taught by Sato.
The motivation would be to provide a system with improved target identification (paragraph 131), as taught by Sato.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633